




CITATION: GasTOPS Ltd. v. Forsyth, 2012 ONCA 134



DATE: 20120301



DOCKET: C51170



COURT OF APPEAL FOR ONTARIO



Goudge, Juriansz and Rouleau JJ.A.



BETWEEN



GasTOPS Ltd.



Plaintiff
          (Respondent) Appellant by way of cross-appeal



and



Bradley Forsyth,
          Douglas Brouse, Jeffrey Cass, Robert Vandenberg, and MxI Technologies Ltd. a.k.a.
          1197543 Ontario Limited



Defendants
          (Appellants) Respondents by way of cross-appeal



Catherine P. Coulter, David R. Elliott and K. Scott McLean for
          the appellants



James L. Shields, John H. Yach and Thomas Finlay for the
          respondent



Heard: September 19, 20, 21 and 22, 2011



On appeal from the judgment of Justice B. Thomas Granger of
          the Superior Court of Justice dated September 25, 2009, with reasons reported
          at 2009 CanLII 66153.



Goudge J.A.:



INTRODUCTION

[1]

After a trial lasting 295 days, Granger J. found the personal
    appellants, Bradley Forsyth, Douglas Brouse, Jeffrey Cass and Robert Vandenberg
    liable to the respondent GasTOPS Ltd. for breach of fiduciary duty, breach of
    confidence and breach of their contract of employment. He found the respondent
    MxI Technologies Ltd. liable for breach of confidence.  He awarded damages
    against the personal appellants equivalent to the profits earned by MxI from
    military contracts in its first ten years of operation, and he ordered MxI to
    disgorge those profits.  All appellants were ordered to pay this amount jointly
    and severally quantified at $12,306,495.00. The trial judge also awarded pre-judgment
    interest of $3,039,944.00 together with costs on a full indemnity basis of
    $4,252,920.24.

[2]

In this court, the appellants raise a narrow set of issues.  The only
    issue of liability they contest is the finding that the appellants Cass and
    Vandenberg owed a fiduciary duty to the respondent.  The principal issue argued
    by the appellants is the trial judges use of ten years as the timeframe for
    the assessment of damages and for the disgorgement of MxIs profits. They also
    contest the inclusion of certain amounts in calculating the quantum and the
    finding of joint and several liability.  Finally, they appeal the scale on
    which costs were awarded.

[3]

The respondent cross-appeals the use of ten years to limit its relief. 
    It argues that MxI should be permanently enjoined from using the information
    taken in breach of confidence or should be required to disgorge its profits in
    perpetuity.

[4]

For the reasons that follow, I would dismiss both the appeal and the
    cross-appeal.

THE FACTS

[5]

Despite the limited nature of this appeal, it is useful context to
    broadly sketch the background facts as found by the trial judge.

[6]

GasTOPS was incorporated in 1979 and has been engaged ever since in the
    design, development and application of computer software products that assess
    machinery conditions for maintenance purposes for operators of gas turbine
    engines (often referred to as jet engines).  GasTOPS originally targeted
    military aviation markets, but grew its business to include the commercial
    industrial market as well.  In the 1990s, it also sought to enter the
    commercial aviation market.

[7]

From 1985 to 1993, GasTOPS developed its technology largely through
    contracts with the Department of National Defence (DND) and the Canadian Armed
    Forces (CAF).  It continued to evolve its product line, including a major
    design revision that took place from 1993 to 1995.  During 1996, GasTOPS was in
    the course of developing the next iteration of its technology.

[8]

The trial judge described the respondents position in October 1996 in
    its specialized area of business in this way at para. 18:

As of
    October 1996, GasTOPS was an industry leader in the area of engine
    condition-based maintenance, usage and life tracking of engine parts. 
    None of the software programs developed by GasTOPS competitors were as
    sophisticated or covered such a wide spectrum of engine maintenance elements as
    GasTOPS product line: ECMS; Flight Line Troubleshooting Systems (FLTS); Lube
    Analysis (Oil Prognostic System); and MAINSTAY.

[9]

As of the fall of 1996, GasTOPS business plan for its family of
    technology products provided a good snapshot of its state of affairs at the
    time. Its biggest customer in the military aviation field was the CAF. Dofasco
    was its most important client in the industrial systems field.  In general
    terms, both aspects of the respondents business had a small number of
    customers.  This was a highly specialized niche industry, with few clients,
    each of which generated significant revenues for the respondent.

[10]

The respondents
    business plan also outlined the opportunities being pursued by the respondent
    at that time.  There were a number, but the most important opportunity was with
    the U.S. Navy, which GasTOPS was vigorously pursuing.

[11]

Up until October
    1996, the personal appellants were all employees of GasTOPS.  Forsyth had been
    there nine years.  He had served as manager of product development, but more
    recently had been promoted to head up the industrial systems group.  Brouse was
    hired by GasTOPS in 1986.  By the fall of 1996, he had been promoted to the
    head of the aerospace business unit, the largest business unit within the
    company. As early as 1994, Cass was the companys chief software developer and
    the key product development person from a technical standpoint.  Vandenberg
    joined GasTOPS in 1993.  He had held a number of positions, but in the fall of
    1996 he was a project manager responsible for Dofasco.

[12]

These four were
    considered effectively the designers of the core programs within the family of
    GasTOPS technology products.  They set up MxI and they were all well aware of
    the business opportunities GasTOPS was pursuing and its proposals to potential
    customers. They had full knowledge of the design of GasTOPS family of
    products.  They were in possession of the 1997 GasTOPS business plan and its
    strategic plan to acquire the U.S. Navy as a customer.  On all the evidence, as
    of the fall of 1996, the trial judge found them to be part of senior management
    at GasTOPS. Because of their responsibilities, the roles they played in the
    development of the respondents product lines, and the information they
    possessed, the trial judge held that they were crucial to the direction and
    guidance of the company.  He concluded at para. 270:

They were
    responsible for developing a significant commercial component of GasTOPS
    business, and achieved that through the use of sensitive technological
    information that they helped develop and which was at the very core of GasTOPS
    corporate identity. In addition, they were privy to or had determined the
    customers and potential customers requirements.

[13]

As far back as
    May 1996, Brouse and Cass had attended a seminar on starting a software
    company, unbeknownst to GasTOPS.  The two subsequently shared the material with
    Forsyth. On October 7, 1996, Forsyth and Brouse submitted separate, but
    identical, letters of resignation from GasTOPS.  They gave two weeks notice. 
    In part those letters read as follows:

I regret to
    inform you that I have decided to resign from GasTOPS Ltd. on Friday, October
    18, 1996. While my future plans are somewhat uncertain, rest assured that
    I will
NOT:

1.  solicit
    business from any existing GasTOPS Ltd. clients or potential clients that
    GasTOPS Ltd. has been pursuing and counting on;

2.  utilized
    [
sic
]

or take with me any
    confidential company information or property; nor,

3.  solicit
    any employees or [
sic
]

GasTOPS Ltd.

I hope that
    my departure will not be too disruptive to GasTOPS Ltd. and that the company
    will find a suitable replacement. However, if GasTOPS Ltd. should need my
    services to assist in the transition, I will be available on a sub-contract
    basis.

[14]

Three days
    later, Cass and Vandenberg resigned, giving the same length of notice.  Forsyth
    and Brouse were aware beforehand that they would do so.  The trial judge found
    that within hours of their resignation from GasTOPS, Forsyth, Brouse and Cass
    were meeting with GasTOPS employees and describing to them their plans to start
    up their own business, focused on aviation maintenance software.  In short
    order, a number of other GasTOPS employees left to join with the four personal
    appellants.

[15]

The trial judge
    found that the notice the personal appellants gave was totally inadequate, that
    each of them knew it, and that they intended destroy GasTOPS technology
    business. They were fully aware that these departures would leave the
    respondent unable to fulfill its existing contracts, or continue to pursue the
    business opportunities it had been cultivating.

[16]

MxI was
    incorporated on October 15, 1996. The original entrepreneurs behind it were the
    four personal appellants. By November 1996, a number of the former GasTOPS
    employees had joined the company. This brought about what Forsyth and Brouse
    had been planning well before leaving GasTOPS, namely that they would resign
    and establish their own software development company, involving not just
    themselves but others, who would leave GasTOPS to work for the new company.

[17]

The immediate
    result for GasTOPS was that its customers, such as CAF and Dofasco, were caused
    to re-evaluate their existing business relationships with it. Prospective
    customers, such as the U.S. Navy, proceeded to re-evaluate their willingness to
    contract with GasTOPS.

[18]

Subsequent to
    the resignations of the four personal appellants, GasTOPS attempted to
    negotiate an arrangement with MxI to contain the damage.  While the
    negotiations ultimately failed, in the course of these negotiations,
    correspondence was exchanged in which Forsyth made clear that all four personal
    appellants appreciated that they owed a fiduciary duty to GasTOPS as their former
    employer.

[19]

The trial judge
    found that, subsequent to their resignations, the appellants pursued virtually
    every existing and potential GasTOPS customer, including the CAF and the U.S.
    Navy.  They used the confidential business information they had obtained while
    at GasTOPS to form their marketing strategy and develop their technology, the
    functionality of which was virtually identical to the technology they had
    designed and developed at GasTOPS.  They used the technical information thus
    acquired at GasTOPS to do this. They simply offered GasTOPS existing and
    prospective customers a virtually seamless transition to MxI and its products. 
    The trial judge put it this way at para. 259:

The
    defendants actively portrayed themselves as a spin off of GasTOPS that
    possessed all of the experience and knowledge necessary to meet existing and
    potential customers needs. The defendants indicated that their product was the
    next iteration of the product they had developed at GasTOPS.

[20]

MxIs success
    and GasTOPS corresponding damage was immediate and significant. It began by
    MxI successfully usurping the business opportunity GasTOPS had cultivated with
    the U.S. Navy.  Indeed, in its first three years, over 80 per cent of MxIs
    substantial total income was derived from U.S. Navy contracts.

[21]

The harm to
    GasTOPS was significant in dollar terms.  The lost and forgone profit was
    valued by expert evidence at approximately 13 million dollars over the ten-year
    period used by the trial judge. The trial judge found certain methodological
    difficulties with this evidence. However, he was comforted that this quantum
    was similar to that yielded by the method he did use to assess the damages
    suffered by GasTOPS, namely the value of the profits earned by MxI over that
    period of time.  During this decade, MxI was marketing what it called the
    fourth iteration of GasTOPS technology to its customers, most of whom were
    former or targeted customers of the respondent such as the CAF and the U.S.
    Navy.

[22]

In the end, the
    trial judge, having rejected the claim for injunctive relief, ordered MxI to
    disgorge profits of $12,306,495.00.  He ordered damages against the four
    personal appellants in the same amount.  Finally, he ordered pre-judgment
    interest of $3,039,944.00 and full indemnity costs of $4,252,920.24.

[23]

With this
    background, I turn to the issues raised in this court.

THE APPEAL

[24]

This was a very
    lengthy trial.  It resulted in very lengthy reasons for judgment, addressing a
    number of issues.  This appeal, however, is targeted at only a very few of
    these.  Before turning to them, it is useful to sketch the range of conclusions
    reached by the trial judge on both liability and remedy, and to clarify which
    of these are at issue and which are not.

[25]

First, the trial
    judge found that all of the personal appellants, former employees, owed a fiduciary
    duty to GasTOPS.  He held that they breached this duty in a number of ways,
    particularly in the way they left their employment and in the ways they
    continued to act after they did so.  More particularly, they breached their
    fiduciary duty by leaving without giving reasonable notice knowing other
    employees would follow, with devastating effects on GasTOPS that left it unable
    to fulfill its contracts or pursue the business opportunities it planned for; they
    breached their fiduciary duty by soliciting the customers and prospective customers
    of their former employer; and they breached their fiduciary duty by using
    GasTOPS confidential information to compete unfairly with their former
    employer.

[26]

Second, the
    trial judge found that all the appellants, including MxI, acquired information
    that was confidential to GasTOPS.  This information was both commercial (such
    as strategic business plans and individual customer needs) and technical (such
    as the details of software product design and data models).  They misused that
    information to advance their own business to the detriment of GasTOPS in breach
    of their duty of confidence to GasTOPS.

[27]

Third, the trial
    judge found the four personal appellants liable for breach of contract for
    leaving their employment with GasTOPS without giving reasonable notice.

[28]

The appellants
    do not contest any of these conclusions, save for the finding that two of the
    personal defendants, Cass and Vandenberg, owed GasTOPS a fiduciary duty as
    former employees.  In other words, the appellants do not contest the finding
    that the other two personal appellants, Forsyth and Brouse, owed GasTOPS
    fiduciary obligations which they breached in these various ways.  Nor do they
    contest that all five appellants breached their duty of confidence to GasTOPS
    as described.  Finally, they do not contest that the four personal appellants breached
    their employment contracts by failing to give reasonable notice before leaving.

[29]

The trial judge
    then turned to the appropriate remedies for these breaches.  He first
    considered and rejected GasTOPS request for permanent injunctive relief. 
    GasTOPS challenge to that finding is the subject of the cross-appeal.

[30]

For the breach
    by MxI of its duty of confidence, the trial judge ordered it to account to
    GasTOPS for the resulting profits it made improperly, and to disgorge the same.

[31]

As against the
    four personal appellants, the trial judge ordered damages as the remedy for
    their breach of fiduciary duty, their breach of the duty of confidence, and
    their breach of contract.  He made a single damage award to redress GasTOPS
    loss from the combined effect of these causes of action.  He did not assess the
    consequences of each separately.  To do so would have been both impractical and
    unrealistic, given the closely intertwined facts that informed each breach.

[32]

Up to this
    point, the appellants do not quarrel with the trial judges choice of remedies
    or his approach to each of them.  They take no issue with MxI having to account
    for the profits it improperly made.  Nor do they take issue with the order
    requiring the four personal appellants to pay damages.  They do not contest
    that GasTOPS suffered loss because of their actions, nor that a single damage
    award for the combined consequences of their actions was appropriate.

[33]

It is the trial
    judges quantification of these remedies that is the appellants primary concern
    in this court.  In particular, they challenge the accounting period used by
    the trial judge to calculate the number of years of improper profits that must
    be disgorged and over which GasTOPS losses must be calculated and
    compensated.

[34]

The trial judge
    ordered that MxI account to GasTOPS for the improper profits it made over its
    first ten years and that the personal appellants compensate GasTOPS for the
    losses it suffered over the same ten years.  He therefore ordered MxI to
    disgorge the profits it made between October 30, 1996 and November 1, 2006 from
    its military contracts.  That amounted to $12,306,495.00.  He also ordered that
    the personal appellants pay GasTOPS for the losses it suffered over the same
    period of time.  He concluded that the best measure of these losses was the
    value of the profits MxI was required to disgorge.

[35]

The appellants
    do not challenge the trial judges use of the disgorgement remedy or his use of
    MxIs profits to measure GasTOPS damages for the breach of the appellants fiduciary
    duty and their duty of confidence.  However, they vehemently contest his choice
    of ten years to quantify those damages.

[36]

The appellants
    also raise a challenge to the calculation of the quantum ordered.  They say
    that certain amounts should not have been included as a component of either
    MxIs improper profits or GasTOPS damages.

[37]

Next, as I have
    indicated, the appellants challenge the finding that Cass and Vandenberg owed a
    fiduciary duty to GasTOPS.

[38]

The trial judge
    made all five appellants jointly and severally liable for the sum ordered. 
    This too is contested by the appellants, who say that there was no basis for
    joint liability and that an individual assessment of responsibility should have
    been made for each of the personal appellants.

[39]

Finally the
    appellants challenge the scale on which trial costs were awarded to GasTOPS.

[40]

In summary, the
    issues raised in this court are very narrow.  They are as follows:

(1)

The use of ten years to quantify
    the accounting period;

(2)

The inclusion of certain
    amounts in calculating the quantum;

(3)

The finding that Cass and
    Vandenberg are fiduciaries;

(4)

The finding of joint and
    several liability for all appellants;

(5)

The awarding of trial costs
    on a full indemnity basis.

First Issue: The Ten-Year Accounting Period

[41]

In this court,
    the appellants primary attack is on the trial judges use of ten years in
    crafting the remedies of disgorgement and damages.  The trial judge summarized
    his reasons for determining that ten years was appropriate as follows, at
    paras. 1544 and 1545:

Taking into account that the MSD of GasTOPS was a
    highly technical based division; the state to which it had developed its
    software programs ECMS and its other suite of programs as of October 1996; and
    the time it took a software company to develop a program, develop potential
    customers, customize products or potential products; test products and then
    roll out the product, I am satisfied, that the fiduciary duty owed to GasTOPS
    by Forsyth, Brouse, Jeff Cass, Vandenberg and the prohibition against all defendants
    in using confidential business information/trade secrets belonging to GasTOPS
vis-à-vis
the existing customers of GasTOPS and potential business opportunities that
    GasTOPS was pursuing in October 1996 should last for a period of 10 years.

It is also important to keep in mind, that after an
    organization such as the United States Navy or General Electric purchases and
    installs a software program such as ECMS, v.2 or Maintenix, it would be
    reluctant for many years to change the core products it was using.  In
    this case there was no such reluctance as the MxI product was simply the next
    iteration of the GasTOPS product ECMS.

[42]

As I read this
    summary, the trial judge found that ten years was the time over which MxI
    earned profits in breach of its duty of confidence which it must disgorge, and
    ten years was the duration of the losses suffered by GasTOPS due to the breach
    of fiduciary duty by the four personal appellants, for which they have to pay
    damages.  This reflected the highly specialized nature of GasTOPS business,
    the time required to develop and evolve its suite of products, and the useful
    life of the confidential information taken from it.

[43]

In their factum,
    the appellants variously describe the finding of ten years as staggering,
    remarkable, and extraordinary.  Such rhetoric is unhelpful.  They go so far
    as to say that the finding was motivated in large part by a desire to punish
    the appellants, an assertion I find to be completely unwarranted.

[44]

Beyond this, the
    appellants raise a number of particular arguments in challenging the ten-year
    accounting period.  They must be considered in the context of the appropriate
    standard of appellate review.

[45]

In my view, two
    reasons point to the need for appellate deference.  First, the ten-year
    accounting period is an integral component of the remedy ordered by the trial
    judge for breach of confidence and breach of fiduciary duty.  Both these causes
    of action require the exercise of equitable principles.  So does the remedy for
    each.  Here the trial judge ordered both disgorgement of improper profits by
    MxI and equitable compensation payable by the four personal appellants.  Both
    are equitable remedies.  As Binnie J. said in
Strother v. 3464920 Canada
    Inc.
, 2007 SCC 24, [2007] 2 S.C.R. 177, at para. 74:  This Court has
    repeatedly stated that [e]quitable remedies are always subject to the
    discretion of the court.  The exercise of judicial discretion at trial
    deserves deference in this court.

[46]

Second, it is
    clear from the trial judges reasons that the selection of ten years for the
    accounting period was a very fact-driven exercise.  That too suggests appellate
    deference, at least so far as the challenges to this aspect of the trial
    judges decision are concerned.

[47]

Thus unless the
    trial judge has made a palpable and overriding fact-finding error, or proceeded
    on a wrong principle of law, or reached a conclusion that is so clearly wrong
    or unreasonable as to amount to an injustice, appellate interference with his
    exercise of discretion in fixing a ten-year accounting period is unwarranted: see
R. v. Regan
, 2002 SCC 12, [2002] 1 S.C.R. 297, at paras. 117-18.

[48]

With this in
    mind, I turn to the appellants case against the accounting period chosen by
    the trial judge.  They make a number of specific arguments, but the overall
    theme is that it resulted in a remedy that was not measured and proportional,
    but was used by the trial judge as a vehicle for punishing them.

[49]

The answer to the
    latter allegation is that there is simply no basis for suggesting that the
    trial judge chose ten years in order to punish the appellants.  He explained in
    detail why he selected ten years, and summarized his reasons in the passage
    quoted above.  They have nothing to do with an attempt to punish the
    appellants.

[50]

The allegation
    that it resulted in a remedy that was not measured and proportional, so far
    as it is anything more than unhelpfully conclusory, is entirely
    fact-dependent.  That is, whether a remedy is balanced and proportional depends
    entirely on the facts of the case.  In the passage quoted above from his
    reasons, the trial judge summarized the findings of fact on which he based his
    conclusion.  As of October 1996, GasTOPS was an industry leader in a highly technical
    and specialized business with a small number of very large customers.  Its
    suite of programs, its existing customers, its customized products, its
    potential business opportunities and its related confidential and technical
    business information all had taken some considerable years to develop.  MxI
    could and did use all this to portray their product as simply the next iteration
    of the GasTOPS suite of products, making it easy to attract large customers
    away from GasTOPS into long-term relationships.  All this was amply
    demonstrated by the evidence.  The trial judges conclusion was that on these
    facts the damages for breach of the fiduciary duty imposed on the four personal
    appellants and the duty of confidence imposed on all of the appellants lasted ten
    years.  That conclusion deserves deference.  In my view, it cannot be said to
    be unreasonable.  In the particular circumstances of this case, the appellants
    assertion that the accounting period is not measured and proportional cannot be
    sustained.

[51]

Turning to their
    more focused arguments, the appellants say that the ten-year accounting period
    is well in excess of the temporal limits set by the case law, whether for
    breach of fiduciary duty, or for breach of confidence, or for failure to give
    notice.

[52]

I reject this
    argument.  The trial judge did not assess the accounting period required for
    each cause of action separately.  He decided upon the accounting period as an
integral
part of the remedy for the harm caused by the
    combined effect of all these breaches.  The appellants cannot properly look for
    comparison to case law dealing with only one breach, such as the breach of
    fiduciary duty.

[53]

Even if each
    cause of action were viewed separately, however, the appellants argument could
    not be sustained.  They suggest that the temporal limit at law for damages for
    breach of fiduciary duty averages between one and two years with five years
    being an outlier.  However, the appellants rely largely on cases that deal
    only with the fiduciarys duty not to compete with a former employer until the
    employer has had the chance to contact its customers and try to retain their
    loyalty.  The driving principle was to ensure fair competition.  If all that
    was necessary to ensure fair competition between the appellants and GasTOPS in
    the circumstances here was the opportunity to contact customers and try to
    retain their loyalty, those cases might have some application.  However, on the
    facts, the unfair competition stems from much more than seeking to attract
    customers of a former employer.  Of importance is the small and highly
    specialized market, the confidential business and technical information that
    the appellants misappropriated and continued to use, and the resulting product
    they sold as the next iteration of the GasTOPS suite of products.  Fair
    competition could not have been assured simply by according GasTOPS the time to
    contact its customers to attempt to maintain their loyalty.  The appellants
    engaged in much more that constituted unfair competition.  The cases relied on
    by the appellants provide a clearly inadequate comparison in these
    circumstances.

[54]

Of much more assistance
    is
Strother
.  The Supreme Court of Canada was required to fix an
    accounting period for which Strother was required to account for monies
    received from a client in breach of his fiduciary duty to avoid a conflict
    between his own interest and that of his client.  The court did not look to
    other cases each with its own facts.  Rather it determined that the accounting
    period should last until the conflict (and therefore the damage from the
    fiduciary breach) was spent.  In assessing how long that should be in that
    case, the court in
Strother
said this at para. 90:

In my view, a cut off is appropriate in this case
    as well.  At some point, intervention of other events and actors (as well
    as the behaviour of the claimant) dissipates the effect of the breach.

[55]

In this case the
    trial judge found a multi-faceted breach of fiduciary duty by the four personal
    appellants.  He assessed the effects in the context of the relevant facts and
    found that they would not have dissipated for ten years.  As I have said, that
    is a reasonable conclusion in the circumstances that were before him.

[56]

The appellants
    used the same approach to argue that the temporal limit at law for the misuse
    of confidential information is also capped at one to two years.  Here too, in
    seeking to rely on time limits from other cases, the appellants ignore the
    importance of the facts in each particular case.  In
Cadbury Schweppes Inc.
    v. FBI Foods Ltd.
, [1991] 1 S.C.R. 142, at para. 24, the Supreme Court of
    Canada makes clear the central importance of the facts of the case in devising
    the remedy for breach of confidence.  In this case, the trial judge paid careful
    attention to the facts in settling on a ten-year accounting period.  That
    approach cannot be faulted.

[57]

The nature of
    the confidential information that is misappropriated is also important: see
Cadbury
,
    at para. 65.  Here both the confidential business plans with their information
    about particular customer needs and, even more importantly, the confidential
    technical information at the core of GasTOPS suite of computer programs, were
    very special indeed in the language of Lord Denning in
Seager v. Copydex
    Ltd.
,
(No. 2)
, [1969] 1 W.L.R. 809, at p. 813.  This information
    allowed the appellants to market their product to GasTOPS customers and
    potential customers as merely a seamless next step in the evolution of GasTOPS
    programs.  Confidential information of this nature provides strong support for
    the ten-year accounting period.

[58]

Assessing the
    extent to which the appropriated confidential information provided the
    appellants with a springboard or a head-start is also important.  The
    appellants argue that a ten-year accounting period greatly exceeds the time
    limits prescribed by the springboard case law.  However, here too the facts
    of each case are most important.  In this case, those facts made clear that the
    advantage gained from the information misappropriated by the appellants is not
    measured simply by the time they would have had to take to themselves develop
    the last iteration of the GasTOPS suite of programs.  It must take account of
    the many years that went into bringing these programs from inception to where they
    were in the fall of 1996.  That supports a longer accounting period.

[59]

The appellants
    say that the case law also looks to how soon the misappropriated confidential
    information would cease to have value to them.  While that may be so, that too
    depends on the facts of the particular case.  In this case, the very commercial
    success of the appellants (which was based on the use of this information) is
    supportive of a multi-year accounting period.

[60]

Thus, I would
    conclude that the choice of an accounting period in a breach of confidence case
    depends very much on its particular facts.  As I have said, on the facts found
    here, the trial judges conclusion of ten years was entirely reasonable.

[61]

The appellants
    complete their argument about the temporal limit that the case law permits for
    a remedy by addressing the personal appellants failure to provide reasonable
    notice of resignation.  They say that the proper length of notice could not
    possibly provide a rational basis for an award of ten years.  While that is so,
    the trial judge does not purport to do so.  Rather, it is clear that the trial
    judge does not treat the lack of notice as a separate basis for justifying the
    accounting period.  Rather, it is relevant to the timeline over which the
    remedy had to be calculated because of the harm caused by the appellants
    breach of fiduciary duty.  He described the contribution of the breach of
    contract by the four personal appellants as follows at para. 1447:

The personal defendants failure to provide GasTOPS
    with reasonable notice of their intention to resign positioned the defendants
    as an alternative to GasTOPS existing and prospective customers software
    needs. It is important to keep in mind the extremely vulnerable position of the
    plaintiff as a result of the failure of the defendants to provide GasTOPS with
    reasonable notice. If the defendants had provided GasTOPS with
    10-12 months notice, it could have, and in my view in all probability
    would have, made arrangements to replace these defendants and to have fulfilled
    its goal of converting its products to a Windows environment. If GasTOPS had
    been able to do so and hired new personnel in a timely manner to replace the
    defendants, the new personnel could have been introduced to its existing customers
    and potential customers and become familiar with its products. In such
    circumstances, the effect of the defendants breach of their fiduciary duty to
    GasTOPS would have been lessened greatly.

[62]

Given that the
    trial judge did not separately assess and quantify the damage award flowing from
    the failure by the four personal appellants to give reasonable notice, it is
    unnecessary to consider the length of notice that should have been given. 
    Suffice it to say that we should not be taken to agree with the 10-12 months
    suggested by the trial judge or the factors he considered in reaching that
    period.  His assertion that the appropriate notice could require this length of
    time played no part in his calculation of the accounting period.

[63]

The appellants
    also advance a number of discrete arguments described as errors that they say
    impacted upon and undermined the trial judges choice of a ten-year accounting
    period.

[64]

First, they
    argue that the trial judge made adverse credibility findings against them based
    on their late disclosure of certain productions.  They argue that these late
    disclosures were no more noteworthy than similar deficiencies by GasTOPS, but
    were nonetheless influential in the determination of the accounting period.

[65]

I do not agree. 
    The trial judges main concern was not just the lateness of the appellants
    productions, but what those productions disclosed about the misleading evidence
    the appellants had already given.  The same could not be said of GasTOPS.  The
    trial judge put his concern this way at para. 626:

I find it extremely distressing that Forsyth
    and Brouse whom I consider to be the main founding principals of MxI attempted
    for months on end in this trial to deny that MxI was targeting the military
    market place or improperly using the business and marketing strategy developed
    by Muir while they were employed by GasTOPS. Again, as I stated earlier, I
    am driven to the conclusion, that Forsyth and Brouse, deliberately attempted to
    mislead this Court in their
viva voce
evidence and by failing to produce
    documents which they had in their possession which contradicted their
viva
    voce
evidence.

[66]

It is clear that
    the trial judge had ample basis for his credibility findings.  It is also clear
    that the appellants can point to nothing linking those findings to the
    determination of the accounting period.  The credibility findings are nothing
    more than the trial judge doing his job.

[67]

Second, the
    appellants argue that the trial judge failed to consider or give any weight to
    evidence from witness Turner, an employee of GasTOPS.  They say that his
    evidence about GasTOPS suite of products at the time the four personal
    appellants left was inconsistent with the conclusion that the misappropriated
    confidential information had much value to GasTOPS or a value that would last
    ten years.

[68]

I reject this
    argument.  The appellants made extensive reference to Turners evidence in
    their written argument, which the trial judge made clear he reviewed in
    detail.  He was free to review that evidence in his reasons or not.  Moreover,
    as GasTOPS pointed out in argument, that evidence was of little help in
    accurately describing the state of GasTOPS programs in October 1996, because
    it was based not on Turners recollection but in large measure on the
    reconstruction of incomplete design documentation.  There was good reason for
    the trial judge not to put weight on it.

[69]

Third, the
    appellants argue that the trial judge must have decided that GasTOPS not the
    Crown owned the software it designed under contract with the Crown, that he
    erred in doing so without analysis and without the Crown being a party, and
    that this conclusion was nonetheless important in deciding the accounting
    period.

[70]

I disagree.  The
    trial judge made no finding of ownership of the misappropriated information,
    nor did he base the accounting period on it.  GasTOPS was not required to show
    ownership, but only that it held the information in confidence see
Free
    Trade Medical Network Inc. v. RBC Travel Insurance Co.
(2006), 215 O.A.C.
    230 (ON C.A.).  Moreover, the trial judge, in deciding upon a ten-year
    accounting period, placed greater reliance on the appellants misappropriation
    of GasTOPS proprietary data model than on the misappropriation of the software
    design.

[71]

Fourth, the
    appellants argue that the trial judge erred in not treating the efforts of the
    parties after October 1996 to reach a cooperation agreement as a factor
    mitigating the length of the accounting period.  In argument, the appellants
    expressly withdrew their attack on the trial judges finding that the parties
    never concluded such an agreement.

[72]

I reject this
    argument.  The simple answer is that the trial judge found that the cooperation
    agreement was never concluded.  It had no legal effect and required no further attention
    by the trial judge.

[73]

Finally, the
    appellants argue that the trial judges finding that the accounting period
    should be ten years is undermined because so much of his reasons for judgment
    was lifted verbatim and without attribution from GasTOPS written submissions. 
    The appellants expressly do not argue bias, but say that this nonetheless makes
    the trial judges reasoning not his own.

[74]

I would dismiss
    this argument.  It is true that lengthy passages were taken from GasTOPS
    written argument.  That does not dictate the conclusion that the trial judges
    reasoning is not his own.  There is nothing here that in my view permits such a
    conclusion.  However, I have no hesitation in saying that where such lifting is
    done extensively, full recognition should be given.  This contributes
    positively to transparency, minimizes the risk of arguments such as the one
    made here, and avoids the impression of judicial laziness.

[75]

To summarize, I
    conclude that all the appellants arguments on this first issue fail.  I see no
    basis for interfering with the trial judges determination of an accounting
    period lasting ten years.

Second Issue: Inclusion of Certain Amounts in Calculating
    the Quantum

[76]

The trial judge
    used as his measure of GasTOPS damages the profits made by the appellants over
    the time that the effects of their breaches of their fiduciary duty and duty of
    confidence lasted.  As I have noted, this methodology is not an issue in this
    appeal.

[77]

The appellants
    do contest the inclusion of certain amounts in quantifying those damages.  For
    example, they say the trial judge erred by including profits from the Canadian
    Air Force (the CAF) over the entire ten years since GasTOPS continued to do
    considerable business with the CAF over that period of time.  They say the same
    about the inclusion of profits from the U.S. Navy, because many of the profits
    came from opportunities that were not ripe in the fall of 1996.  Finally they
    say that the trial judge wrongly included a number of accounts with entities
    with which GasTOPS never had any dealings.

[78]

I would reject
    these arguments.  The trial judges task in fixing damages was to assess the
    profits made by the appellants from military contracts.  That he did.  His task
    was properly unaffected by whatever continuing business GasTOPS was able to
    preserve, or by the fact that some of the opportunities that the appellants
    realized on were not ripe in the fall of 1996, but matured only later in the
    ten-year accounting period, or by the fact that some of these opportunities
    were with entities with which GasTOPS had not had contact.  They were all
    profits that the appellants made from military contracts over the accounting
    period, as a result of the breach of their fiduciary duty and their duty of
    confidence, and therefore they were properly included in the damage
    calculation.

Third Issue: Cass and Vandenberg as Fiduciaries

[79]

The trial judge
    found that all four personal appellants were fiduciaries who owed a fiduciary
    duty to GasTOPS, their former employer.  The appellants dispute this finding
    with regard to Cass and Vandenberg.

[80]

Before turning
    to the merits of this issue, it should be noted that the court was advised that
    all appellants received independent legal advice on the conflict of interest
    issue, which was raised by having counsel for all of them raise this issue on
    behalf of two of them.  All have consented to proceeding in this way.

[81]

The finding that
    Cass and Vandenberg owed a fiduciary duty is one that must be given significant
    deference in this court.  In
Hodgkinson v. Simms
, [1994] 3 S.C.R. 377,
    at p. 426, La Forest J. adopted the following statement describing that
    approach:

[T]he Supreme Court of Canada has said that when a
    trial judge has reached the conclusion, on all the evidence, either that there
    was, or there was not a duty of care, and that there was or there was not a
    breach of that duty of care, a Court of Appeal should not substitute its own
    view for the view of the trial judge unless it is satisfied that the trial
    judge made a material and identifiable error of law or a clear and identifiable
    error of fact in his appreciation of the evidence.
In our opinion, the
    same principles apply in the case of a trial judge's finding that there was or
    there was not a fiduciary duty, and that there was or there not [sic] a breach
    of that fiduciary duty.
[Emphasis in original.]

[82]

The trial judge
    reached his conclusion that Cass and Vandenberg were fiduciaries after a
    detailed review of their roles at GasTOPS.  He found that along with the other
    two personal appellants [t]hey were responsible for developing a significant
    commercial component of GasTOPS business, and achieved that through the use of
    sensitive technological information that they helped develop and which was at
    the very core of GasTOPS corporate identity: see para. 270.  They worked with
    little if any supervision but with a high degree of responsibility.  They had
    integral knowledge of and involvement with the design, development and future
    of GasTOPS family of products.  GasTOPS was in essence a technology company. 
    In this respect, Cass and Vandenberg were crucial to its direction and
    guidance.  The trial judge specifically concluded that all four personal
    appellants were part of GasTOPS senior management.

[83]

The appellants have
    not established that the trial judge made any palpable and overriding error in
    making these findings of fact.

[84]

His conclusion
    that in these circumstances Cass and Vandenberg owed a fiduciary duty to
    GasTOPS deserves significant deference in this court.  I would not interfere
    with it.

Fourth Issue: The Joint and Several Liability Finding

[85]

The appellants
    contest the finding that all appellants are jointly and severally liable to
    GasTOPS for the quantum ordered.  They baldly argue that there was no basis for
    this.

[86]

The simple
    answer is that the appellants together engaged in a joint enterprise that
    inflicted significant harm on GasTOPS in breach of their legal obligations. 
    The quantum was ordered as remedy for the harm caused by them collectively.  In
    all the circumstances, including the absence of evidence about the relative
    shareholding of the personal appellants in MxI, the trial judges imposition of
    joint and several liability for the damage caused by a joint enterprise was
    within his discretion in fashioning an appropriate remedy.  This argument
    fails.

Fifth Issue: The Trial Costs

[87]

The trial judge
    awarded costs of the trial to the appellants on a full indemnity basis in the
    amount of $4,252,920.24.  He did so because of the appellants conduct during
    the trial.  At para. 27 of his reasons for costs, he put it this way:

Applying the criteria set out in
Gerula v.
    Flores, supra
, the defendants acts were a deliberate attempt to frustrate
    the plaintiffs claim by fraud and/or deception.  The defendants actions were
    deliberate and intended to financially harm GasTOPS both in this action and in
    the military aviation field.  The defendants deliberately intended to frustrate
    these proceedings through deception and as a result of their actions increased
    the complexity and length of these proceedings.  The actions of the defendants
    are proper grounds upon which order [
sic
] the defendants to completely indemnify
    the plaintiff for its legal fees at the maximum possible rate.

[88]

The appellants
    argue that the trial judge erred in imposing costs on a full indemnity basis. 
    They say there is no evidence that they acted intentionally in failing to
    disclose documents in a timely way, or in giving incorrect evidence.

[89]

I cannot agree. 
    The award of costs is an act of judicial discretion to be set aside only if the
    trial judge has made an error in principle or if the award is plainly wrong: see
Hamilton v. Open Window Bakery Ltd.
, 2004 SCC 9, [2004] 1 S.C.R. 303, at
    para. 27.  In this case, the trial judge had ample evidence on which to base
    his conclusion that the appellants intended to mislead the court.  The
    juxtaposition of the late productions that the appellants clearly knew about
    and prepared, and their prior trial testimony that these productions
    demonstrated to be false is more than enough.  The appellants conduct clearly
    warranted the scale of the costs order made at trial.

[90]

To conclude, I
    am of the view that none of the appellants five arguments succeed.  The appeal
    must be dismissed.

THE CROSS-APPEAL

[91]

The respondent
    GasTOPS cross-appeals from the dismissal by the trial judge of its request for
    a permanent injunction enjoining the appellants from using the misappropriated
    confidential information in any way.  It asks this court to make such an order,
    or in the alternative, an order that the appellants disgorge all future profits
    derived from its use.

[92]

I would dismiss
    this request.  The trial judge declined to grant permanent injunctive relief on
    two bases.  First, he held that a permanent injunction was inappropriate given
    the length of time that had passed between October 1996, when MxI began, and
    the trial judgment in September 2009.  Second, he found that the profits he
    ordered to be disgorged and the damages he ordered together provided the
    respondent with adequate redress.

[93]

The trial
    judges exercise of discretion in declining the equitable remedy of injunctive
    relief deserves deference in this court.  Both reasons offered by the trial
    judge carry validity in the circumstances of this case.  The lengthy delay,
    particularly in the context of the significant ongoing commercial activity of
    MxI to which this information was central, argues strongly against a permanent
    injunction.  So does the view of the trial judge that the remedies he ordered
    provided adequate redress.  His dismissal of the permanent injunction request
    was reasonable.

[94]

The respondents
    request for permanent disgorgement of profits must also be rejected.  It
    essentially would be a monetized version of a permanent injunction and faces
    the same objections.  It also is contrary to the ten-year limit put on the
    accounting period by the trial judge.  That limit recognizes the reality that
    in the rapidly changing world of technology, information such as that
    misappropriated here gradually loses its value and utility.  At some point, it
    ceases to have the characteristics that require that it be cloaked in
    confidence.  The trial judge, in setting a ten-year accounting period,
    determined that this point would likely be reached in approximately that period
    of time.  That was a reasonable conclusion on the facts before him.  There is
    no basis for an order for permanent disgorgement.

CONCLUSION

[95]

For these
    reasons, the appeal and the cross-appeal are both dismissed.  As the court
    indicated at the end of oral argument, the parties can both make written
    submissions on the costs of the appeal.  They must be exchanged and filed
    within 30 days of the release of these reasons and cannot exceed ten pages in
    each case.

[96]

I wish to
    conclude with an expression of concern about the length of time that this
    proceeding took.  There is no doubt that it involved significant stakes, and
    some issues that were not easy.  But it took seven years.  The evidentiary
    portion of the trial took three and a half years.  There were 295 days of
    evidence and 70,000 pages of exhibits.  Written submissions occupied more than
    3,000 pages and took a further year and a half.  The reasons for judgment took
    another two years, and ran to 668 pages.

[97]

It is important
    to reiterate that the principle of proportionality is a vital prerequisite to
    an efficient and effective justice system.  Counsel and especially the trial
    judge have a responsibility to manage the processes with this in mind.  It is
    difficult to conclude that a trial of this length and a record of this
    magnitude were necessary to resolve the issues in this case.

RELEASED: March 1, 2012 (S.T.G.)

S.T. Goudge J.A.

I agree R.G. Juriansz J.A.

I agree Paul Rouleau J.A.


